Citation Nr: 0201182	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  97-13 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a dermatological 
disability, diagnosed as lichen planus, also claimed as a 
disability manifested by skin lesions, rashes, and/or fungus, 
to include due to an undiagnosed illness.

2.  Entitlement to service connection for periodontal 
disease, also claimed as a disability manifested by gum 
infections, to include due to an undiagnosed illness.

3.  Entitlement to service connection for degenerative joint 
disease of the thoracic and lumbar spine, also claimed as a 
disability manifested by bone/joint pain, with muscle spasms, 
to include due to an undiagnosed illness.

4.  Entitlement to service connection for fibromyalgia, with 
sleep disturbances and fatigue, to include due to an 
undiagnosed illness.

5.  Entitlement to service connection for post-traumatic 
stress disorder.

(The issue of whether the veteran has perfected his appeal of 
denials of claims for service connection for a dermatological 
disability, diagnosed as lichen planus, also claimed as a 
disability manifested by skin lesions, rashes, and/or fungus, 
to include due to an undiagnosed illness; periodontal 
disease, also claimed as a disability manifested by gum 
infections, to include due to an undiagnosed illness; 
degenerative joint disease of the thoracic and lumbar spine, 
also claimed as a disability manifested by bone/joint pain, 
with muscle spasms, to include due to an undiagnosed illness; 
fibromyalgia, with sleep disturbances and fatigue, to include 
due to an undiagnosed illness; and post-traumatic stress 
disorder is the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1997 and from January 1991 to March 1991.  He also 
had periods of active duty for training in the 1980s and 
1990s.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from various rating decisions of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  A dermatological disorder, diagnosed as lichen planus, 
has been attributed to a known diagnosis.

2.  Competent evidence of a nexus between the diagnosis of 
lichen planus and the veteran's period of service in the 
Persian Gulf is not of record.

3.  Periodontal disease has been attributed to a known 
diagnosis.

4.  Periodontal disease preexisted service and was not 
aggravated during service.  

5.  Degenerative joint disease of the thoracic and lumbar 
spine has been attributed to a known diagnosis.

6.  Competent evidence of objective indications of bone/joint 
pain and muscles spasms is not of record.

7.  Fibromyalgia has been attributed to a known diagnosis.

8.  Competent evidence of a nexus between the diagnosis of 
fibromyalgia and service is not of record.

9.  There is no credible, supporting evidence that the 
claimed in-service stressors occurred.

10.  The preponderance of the evidence is against a finding 
that the veteran has post-traumatic stress disorder as a 
result of in-service stressors.


CONCLUSIONS OF LAW

1.  Lichen planus, as being due to an undiagnosed illness, 
has no legal merit.  Neumann v. West, 14 Vet. App. 12, 23 
(2000); Sabonis v. Brown, 6 Vet. App. 426, 431 (1994); 
38 U.S.C.A. § 1117 (West Supp. 2001); 38 C.F.R. § 3.317 
(2001).

2.  A skin disorder, diagnosed as lichen planus, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

3.  Periodontal disease, as being due to an undiagnosed 
illness, has no legal merit.  Neumann, 14 Vet. App. at 23; 
Sabonis, 6 Vet. App. at 431; 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

4.  Periodontal disease preexisted service and was not 
aggravated in service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 
38 C.F.R. § 3.303 (2001).

5.  Degenerative joint disease of the thoracic and lumbar 
spine, as being due to an undiagnosed illness, has no legal 
merit.  Neumann, 14 Vet. App. at 23; Sabonis, 6 Vet. App. at 
431; 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

6.  Degenerative joint disease of the thoracic and lumbar 
spine was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. § 3.303.

7.  Fibromyalgia, as being due to an undiagnosed illness, has 
no legal merit.  Neumann, 14 Vet. App. at 23; Sabonis, 6 Vet. 
App. at 431; 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

8.  Fibromyalgia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. 
§ 3.303.

9.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 
38 C.F.R. § 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A November 1974 report of medical examination shows that 
clinical evaluations of the upper extremities, spine and 
other musculoskeletal system were normal.  The examiner noted 
that clinical evaluation of the lower extremities was 
abnormal and that the veteran had limitation of extension.  
In report of medical history completed by the veteran at that 
time, he stated "yes" to ever having or having now a skin 
disease.  The veteran reported having had dermatitis.  A 
November 1977 report of medical examination shows that 
clinical evaluations of the upper extremities, lower 
extremities, spine and other musculoskeletal system were 
normal.  In report of medical history completed by the 
veteran at that time, he stated "yes" to ever having or 
having now severe tooth and gum trouble and recurrent back 
pain.  He did not elaborate on these complaints.

A September 1984 report of medical examination shows clinical 
evaluations of the veteran's upper extremities, lower 
extremities, spine and other musculoskeletal system were 
normal.  It was noted that the veteran did not have a dental 
examination at that time.  In report of medical history 
completed by the veteran at that time, he stated "yes" to 
ever having or having now bone, joint, or other deformity.  
He stated he had torn a ligament on his left knee and had to 
wear a knee brace.  April 1986, July 1988, and August 1989 
reports of medical examination show clinical evaluations of 
the veteran's upper extremities, lower extremities, spine and 
other musculoskeletal system were normal.  In reports of 
medical history completed by the veteran at those times, he 
denied any past medical problems.  In the July 1988 report of 
medical examination, the examiner classified the veteran's 
dental examination as a class III, which indicated that the 
veteran needed a dental prosthesis.  In the August 1989 
report of medical examination, the examiner classified the 
veteran's dental examination as a class I, which indicated 
that the veteran needed emergency care.

A December 5, 1990, service medical record shows that the 
veteran was diagnosed with moderate periodontitis.  A 
separate December 1990 record shows that the veteran 
complained of notable lesions on his hands, arms, and face.  
The examiner stated that there was no evidence of a 
communicable disease.  The assessment was no apparent 
disease.

A January 10, 1991, service medical record shows that the 
veteran underwent a periodontal examination.  The examiner 
classified the veteran's dental examination as class II, 
which indicated that the veteran had carious teeth.  He 
entered a diagnosis of moderate periodontal disease.  In a 
January 14, 1991, treatment report, the examiner noted that 
the veteran stated that his bridge was loose.  He stated he 
had reviewed the December 1990 examination and that there 
were no changes.  The examiner entered a diagnosis of 
generalized moderately advanced periodontitis.  In February 
1991, the veteran complained of leg cramps, which he stated 
was chronic and intermittent and had lasted for 48 hours.  
Examination revealed tight muscles in the left lower leg.  
There was normal capillary refill.  The assessment was 
chronic muscle cramps.  In March 1991, it was noted that the 
veteran had been referred to a periodontist.

A June 1991 private medical record shows that the veteran was 
seen with complaints of back pain.  The veteran reported that 
he was avoiding a dog attack (he is a mail carrier for the 
Post Office) and jumped into a car and injured his neck and 
back.  The examiner stated that the veteran was positive for 
neck stiffness and tenderness over the paraspinal muscles.  
He stated the veteran had decreased range of motion.  X-rays 
showed no fracture.  The diagnosis entered was 
musculoskeletal injury to the neck and back.

A September 1991 private medical record shows that he was 
seen with left wrist pain.  The examiner noted that the 
veteran was a mail carrier and had been using a splint with 
some improvement.  Following examination, he entered a 
diagnosis of left wrist tenderness.  An October 1991 private 
medical record shows that the veteran bruised his left 
forearm while loading benches.  He complained of pain.  The 
examiner made an assessment of wrist strain and contusion.  A 
December 1991 private medical record shows that the veteran 
was being seen for right wrist pain.  The veteran reported 
that the splint on the left wrist had improved his left wrist 
pain.  The examiner entered a diagnosis of right wrist 
tendonitis, stating that it was "overuse syndrome."

A March 1992 private medical record shows that the veteran 
reported that he strained his back while working in the 
garden.  He reported tingling in the legs and low back pain.  
The assessment was low back strain.  The following month, the 
veteran reported chronic back pain.  The examiner noted that 
the veteran was an anxious person.  The assessment was 
chronic low back pain.

A July 1992 report of medical examination shows that clinical 
evaluations of the lower extremities and spine and other 
musculoskeletal system were normal.  The examiner noted that 
clinical evaluation of the upper extremities was abnormal, as 
there was slight numbness in the left hand and digits.  He 
also noted that the veteran had scars on his skin (his 
specific findings are illegible).  The examiner classified 
the veteran's dental examination as a class II, which 
indicated that the veteran had carious teeth.  In a report of 
medical history completed by the veteran at that time, he 
stated "yes" to ever having or having now swollen or 
painful joints.  He denied any other physical complaints.  
The examiner noted that the veteran had occasional 
tendinitis, which was not considered disabling.

A March 1993 private medical record shows that he veteran 
complained of a five-day history of back pain.  He denied any 
specific injury.  The examiner entered a diagnosis of lumbar 
strain.  

A September 1993 VA outpatient treatment report shows that 
the veteran was requesting outpatient post-traumatic stress 
disorder treatment.  He reported that over the last week, he 
had construction going on around him, which increased his 
startle reaction.  The examiner entered an assessment of 
post-traumatic stress disorder.

In October 1993, the veteran reported that he was attacked by 
a dog and that he injured his back in the process.  He 
described having numbness over the lateral hips and upper 
thigh.  The examiner noted that the veteran admitted to a 
history of musculoskeletal back injuries.  That same month, 
the veteran reported continued sciatica.  The impression was 
recurrent low back pain.  One week later, he reported upper 
back pain secondary to sorting mail "above head."  He 
stated he still had left sciatica.  The impressions were low 
back pain and now upper back pain secondary to sorting.

An October 1993 physical evaluation revealed that the veteran 
was seen by a back physical therapist.  She stated that the 
veteran had been attacked by a dog on October 2, 1993, and 
had stepped back, hitting his low back on the corner of a 
door jam.  She added that the veteran complained of muscle 
spasm, low back pain, and pain and numbness of the bilateral 
lower extremities.  The physical therapist stated that 
neurological testing was negative except some subjective 
diminished light touch along the left L2-L3 dermatomes.  She 
noted that the veteran had moderate limitation in his lumbar 
extension and rotation.  She stated the veteran was a good 
candidate for physical therapy.

In a separate October 1993 private medical record, the 
veteran reported that he was a Persian Gulf veteran with 
post-traumatic stress disorder.  There were no findings 
related to the veteran's report of post-traumatic stress 
disorder.  The impression was post-traumatic stress disorder.

October 1993 VA x-rays of the shoulders, hands, and left knee 
were normal.

An October 1993 Vet Center treatment report shows that the 
veteran reported he was having post-traumatic stress disorder 
symptoms related to his experience in Desert Storm.  He 
reported a recent incident where a piece of plastic was 
placed over a building while repairs were being made, which 
reminded him of being in Bahrain, where he had to wear a gas 
mask when scud missiles were coming in, and he feared 
shrapnel.  The veteran reported he was in the Persian Gulf 
for two months but denied being in direct combat.  The 
clinician stated that it was unclear whether the veteran had 
post-traumatic stress disorder.

In a November 1993 letter from the private physical 
therapist, she stated that the veteran's range of motion had 
improved and was grossly within normal limits and nonpainful.  
She stated the veteran reported that he had returned to full 
duty at work and seemed to be doing quite well.

In a November 1993 letter from a VA physician, he summed up 
the findings of the veteran's Persian Gulf examination.  He 
stated that the examination of the veteran's skin showed some 
sores on both forearms and along the legs and feet.  He 
stated that the cause of these lesions was uncertain at this 
time.  He noted that the general joint examination did not 
reveal any abnormalities.  X-rays taken of the shoulders and 
hands were negative.

December 1993 VA treatment reports show the veteran reported 
that since serving in Bahrain, he had developed arthralgias 
and skin lesions.  He stated he had gradually developed 
depression, crying spells, sleep disturbance, and weight 
gain.  The assessments were major depression and mild post-
traumatic stress disorder.

A January 1994 VA outpatient treatment report shows that the 
veteran was seen with complaints of sores on his body.  The 
examiner stated that the veteran had macules and 
hyperpigmented, eroded scars and lesions on both forearms, 
upper legs, buttocks, and lateral ankles.  He had some pink 
scar tissue surrounding the head of the penis.  The 
assessment was questionable lichen planus.  A February 1994 
VA outpatient treatment report shows that the veteran 
reported having developed a new lesion in the past month.  
The examiner entered a diagnosis of lichen planus.

A May 1994 Vet Center treatment report shows that the veteran 
was being treated for post-traumatic stress disorder.  He 
stated that while in the Persian Gulf, he had exposure to 
scud attacks and remembered how claustrophobic he felt when 
he had to wear his gas mask during drills.  He reported he 
had abused alcohol.  The examiner noted that the veteran gave 
a history that was consistent with depression but that he did 
not see evidence of full-blown post-traumatic stress 
disorder.  

A June 1994 private medical record shows that he veteran 
reported he had been attacked by a dog three months prior and 
fell backward, injuring his back.  The following month, the 
veteran stated he felt he had a pinched nerve.  He stated he 
felt that his symptoms were "Desert Storm" syndrome and 
felt that the physical therapy was not helping.  The 
assessment was muscle spasms/back pain.  Later that month, 
the veteran reported pain in the left knee, buttocks, back, 
and hips.  He also complained of muscle spasms on the back 
and abdomen.  The examiner stated he did not find any muscle 
spasm.  The assessment was chronic pain, probable depression, 
anxiety and possible fibromyositis.

An August 1994 private medical record shows that the veteran 
complained of diffuse tenderness in the mid and lower back 
and pain in the left knee.  The impression was chronic low 
back pain and patellofemoral syndrome.

A November 1994 VA outpatient treatment report shows that the 
veteran complained of joint pains.  The examiner stated that 
there was point tenderness at the post suprailiac spine and 
bilateral knee.  The assessment was joint arthralgia of 
unknown etiology.

January 1995 and March 1995 VA outpatient treatment reports 
show that the veteran complained of chronic pain.  In a June 
1995 VA outpatient treatment report, the veteran reported 
left knee pain.  He stated he underwent a left knee 
arthroscopy in 1986, which had revealed a partial tear of the 
ligament.  The examiner stated that the knee had full range 
of motion but mild crepitus.  The assessment was possible 
left meniscus tear.

A March 1995 service record shows that the veteran was 
diagnosed with moderately severe periodontitis.

A March 1996 VA dental examination report shows that the 
veteran had bleeding upon probing; "pockets;" furcation 
involvement; plaque, calculus; poor oral hygiene; recurrent 
decay; and gingival recession.  

A March 1996 psychiatric evaluation report shows that the 
veteran reported that he served in the Persian Gulf from 
January 1991 to May 1991.  The examiner stated that when he 
asked the veteran about the stressors he had experienced 
while he was in the Persian Gulf, that the veteran was vague 
and that it was difficult to get a history.  The veteran 
reported that the traumatic events began when they were 
escorted into Bahrain (the examiner noted that it was not 
clear to him what was particularly traumatic about that).  
The veteran also reported that scuds were being shot and that 
he was terrified of the scuds.  He stated that the worst 
experience he had was the necessity of wearing gas masks-
that it frightened him because it meant he might be subjected 
to toxic gases.  The veteran also reported that he was 
terribly startled and upset by the loud noise of some 
sandblasting being done on a building in an area in Bahrain.  
He stated he worked 17-hour days, which was nerve wracking 
for him.  

The examiner stated that the veteran was extremely anxious 
and was felt to have an anxiety disorder to a severe degree; 
however, he stated he was unable to establish that this 
disorder was post-traumatic stress disorder, as the veteran's 
stressors did not fit a traumatic event as described by DSM-
3R.

A March 1996 VA examination report shows that the veteran 
reported that he had degenerative joint disease of the 
thoracolumbar spine, which he stated started during his 
Persian Gulf service.  He stated he would get muscle spasms 
in his toes, calves, and hamstrings, which he stated started 
eight months prior and were getting worse.  The veteran 
reported that he would get muscle spasms in his arms and 
legs.  As to his skin problems, the veteran stated that upon 
returning from the Persian Gulf, he noticed he had a lesion 
on his penis.  He stated he was faithful to his wife and that 
he believed that she was faithful to him, but admitted he had 
not been tested for a sexually transmitted disease.  The 
veteran stated that these lesions went on to spread to his 
thighs, buttocks, and upper arms, which he stated had been 
diagnosed as lichen planus.

Upon physical examination, the examiner noted that the 
veteran did not have any active skin lesions but had some 
areas of pigment change.  He further noted that the veteran 
had several areas of hypopigmentation on the glans penis.  
The examiner stated that with attention to the veteran's 
lumbosacral spine and thoracic spine that he had normal 
contour and consistency without any paraspinal muscle spasm.  
He stated the veteran had full range of motion.  The 
diagnoses entered were thoracolumbar sprain/strain with 
intermittent pain and paresthesias and mild degenerative 
joint disease at L5-S1, muscle spasms of unclear etiology, 
and hypopigmented and hyperpigmented skin lesions, which the 
examiner noted were currently without any active pathology.

In an April 1996 statement from the veteran's treating 
clinicians at the Vet Center, they stated that the veteran 
exhibited some symptoms of post-traumatic stress disorder in 
connection with having been threatened by scud missile 
attacks during his Persian Gulf service.  They stated his 
symptoms consisted of dreams at night regarding explosions 
and daytime intrusive memories at times of the year when he 
was reminded of his Persian Gulf service.  They also stated 
that the veteran suffered from extreme anxiety at one point 
when construction was being done on the building in which he 
was working.  The clinicians stated, "The pounding of the 
hammers and the black plastic the workmen used caused vivid 
memories that caused him to leave his work area frequently to 
exit the building and collect himself."  The diagnoses 
entered were dysthymic disorder and features of post-
traumatic stress disorder.

In a June 1996 statement from the veteran, he reported his 
stressors.  He stated that while in Bahrain, he was a member 
of a medical unit, where he worked 17 to 18 hours per day and 
that during the nights, they were under multiple scud 
attacks.  He stated he was required to wear flak jackets and 
gas masks and that several of the scuds landed near him, 
causing a disturbance in the camp near them.  The veteran 
stated that the fear of death was with him and his fellow 
soldiers constantly.  He stated that he was also in fear of 
being exposed to biological or chemical agents.

An August 1996 Vet Center treatment report shows that the 
clinician stated that a diagnosis of post-traumatic stress 
disorder could now be diagnosed but noted that the veteran 
appeared to be more interested in his VA claim than in 
resolving his post-traumatic stress disorder.

An August 1996 follow-up letter from the clinicians at the 
Vet Center shows that they had found that additional 
indications of the veteran's condition had surfaced and that 
they felt that the veteran had post-traumatic stress disorder 
"specifically due to his Operation Desert Storm service."  

A September 1996 service record shows that the veteran 
continued to complain of muscle spasms, fatigue, memory loss.  
The examiner did not enter any physical findings but entered 
an assessment of chronic fatigue and depression.

A November 1996 report of medical examination shows that 
clinical evaluations of the upper extremities, lower 
extremities, and spine and other musculoskeletal system were 
normal.  The examiner classified the veteran's dental 
examination as a class III, which indicated that the veteran 
needed a dental prosthesis.  In a report of medical history 
completed by the veteran, he noted numerous complaints of 
physical problems.

A January 1997 service record shows that the veteran was 
diagnosed with severe periodontitis.  The examiner noted the 
veteran had bone loss and calculus.

In January 1997, the veteran presented oral testimony before 
a Hearing Officer at the RO.  He stated that he felt he had 
post-traumatic stress disorder from both periods of service.  
As to his first period of service, he stated that he was on 
the USS Santa Barbara in South Carolina and on the nuclear 
guard force, and that he had to do drills, which caused him 
stress.  The veteran stated that he and other soldiers 
encountered a Marine sniper out in the bushes.  When asked if 
he was fired upon, he stated that he saw flashes and heard 
the noise and that it caused his adrenaline to pump.  As to 
his stressor while in the Persian Gulf, the veteran stated 
that he had just arrived and was asked to do a "mop 4 
alert," where he was "authorized the mask."  He stated 
that he felt that he had just arrived and was upset that he 
was having to deal with this and wondered how long this would 
last.  The veteran stated that his main function was to put 
up the living quarters, the messing facilities, and the 
laundry facility because he was an "SH serviceman."  He 
stated that while he was out in the Persian Gulf, they 
received scud alerts and that in February 1991, he was 
approximately 35 miles away from where the scuds landed.  The 
veteran asserted he had seen a scud explode in the air.  He 
denied seeing dead or mutilated bodies.

The veteran stated that he first experienced joint pain when 
he injured his right knee in service and that the pain moved 
to his wrists, fingers, elbows, shoulders and lower part of 
his back.  He admitted he had sustained injuries to his back 
prior to his period of service in the Persian Gulf.  He 
stated he had been diagnosed with arthritis in his hands, 
wrists, knees, and his back.  The veteran stated he noticed 
having muscle spasms while in service, which occurred in his 
stomach area, back, arms, and especially his legs.  He stated 
that his skin problem showed up within three months of having 
returned from the Persian Gulf, which he stated had affected 
his penis area, lower part of his legs, back, buttocks, arms, 
and scalp. The veteran stated it had been diagnosed as lichen 
planus.  

A January 1997 VA outpatient treatment report shows that the 
veteran complained of ongoing cramps, arthralgias, and a 
painful left thumb.  The examiner noted that the veteran had 
a tender left thumb with range of motion.  The assessment was 
fibromyalgia.

A May 1997 service record from the Department of the Navy 
shows that the veteran was found to be not physically 
qualified for retention in the Naval Reserve by reason of 
Gulf war syndrome, depression, alcohol abuse, and post-
traumatic stress disorder.

A July 1997 VA examination report shows that the veteran 
reported that he had muscle spasms located in his anterior 
chest, stomach, back, thighs, calves, and toes.  He stated 
that the spasms seemed to follow usage.  As to his joint 
aches, the veteran stated that he had arthralgia in his 
fingers, wrists, elbows, shoulders and knees.  He stated his 
joints were always sore and that the amount of pain was 
proportional to the mail volume that he handled during the 
day.  The veteran stated he had back pain on a daily basis 
and noted he had injured it in 1986.  He reported feeling 
fatigued.  

The examiner noted that the veteran was "very muscular."  
She stated that the veteran had full range of motion of both 
shoulders with abduction and flexion and internal and 
external rotation.  She noted that the veteran reported that 
his shoulder joints were becoming tired with the testing 
procedure.  The examiner stated the elbows had full range of 
motion.  The wrists had full range of motion with 
dorsiflexion, palmar flexion, radial deviation, and ulnar 
deviation.  The fingers were without evidence of synovial 
thickening, erythema, or edema in the joints of the hands.  
Examination of the back revealed it was nontender to 
palpation over the spinous process in the lumbosacral region.  
Flexion was to 95 degrees, extension to 30 degrees, lateral 
rotation to 35 degrees, bilaterally, and lateral flexion to 
40 degrees, bilaterally.  Straight leg raising on the right 
and left was from 0 to 90 degrees.  Examination of the lower 
extremities revealed no deformities or atrophy.  The veteran 
was able to balance on each leg alone and to squat down and 
arise to the standing position normally.  The examiner stated 
the veteran was able to walk on his heels and toes.  Right 
and left patellar reflexes were 2+ and symmetrical, as were 
the Achilles.  The veteran had full range of motion of the 
left knee, negative anterior drawer sign, negative Lachman's 
sign, and negative McMurray's sign.  The examiner stated 
there was no evidence of chondromalacia.  Sensory examination 
was intact both to pinprick and light touch.  X-rays taken at 
that time of both elbows, both shoulders, both wrists, and 
the left knee were normal.  X-rays of the lumbar spine 
revealed early degenerative changes in the lower lumbar spine 
at L5-S1.  The relevant diagnoses were muscle spasms by 
history (the examiner noted that the evidence was 
insufficient to make a specific diagnosis of an acute or 
chronic disorder); arthralgia as described by the veteran but 
normal examination; and early degenerative changes in the 
lumbosacral spine.  The examiner stated that there was not 
enough evidence to make a diagnosis related to the veteran's 
complaint of fatigue.

A July 1997 VA psychiatric evaluation report shows that the 
veteran reported that he had been exposed to chemical 
warfare.  He stated that when a scud missile hit a 
neighboring camp, he had to wash the clothes of the 
individuals who were exposed to chemicals.  He further stated 
that he saw the helicopter, the shrapnel and "Marines with 
scud pieces."  The veteran reported that he was being seen 
regularly for individual psychotherapy.  He reported having 
sleep disturbance and not liking explosions.  The examiner 
stated that there was no evidence of a clear stressor from 
the Persian Gulf history, no sign of any nightmares that 
would interfere with sleep, and no indication of any Persian 
Gulf stressor that caused intrusion in daily activities.  He 
noted that the veteran was calm and cooperative in the 
session.  He entered a diagnosis of generalized anxiety 
disorder.

In May 2000, the veteran testified at a personal hearing 
before the undersigned Board Member.  He stated he started 
developing a skin rash approximately three months following 
his return from the Persian Gulf, which had started on his 
hands, legs, penis, and spread throughout his body.  The 
veteran stated that the doctor told him he thought it was 
lichen planus but later told him it was a mystery disease.  
He stated that he had open sores until 1995, at which time, 
it started clearing up.  The veteran attributed it to 
chemicals that he was exposed to while he was out there.  He 
denied any skin problems prior to entering service in the 
Persian Gulf.  The veteran stated that when he came back from 
service, he was wearing braces on his wrists and had been 
diagnosed with carpal tunnel syndrome.  He noted his back 
hurt while he was in the Persian Gulf, but denied any 
specific injury.  The veteran stated he had been diagnosed 
with degenerative gum disease before he went into service in 
1991, which was aggravated while he was in service.  He 
stated he came back from the Persian Gulf with "pus sacs" 
throughout his mouth and had to have his teeth pulled out as 
a result.  He reported that he had to wear gas masks 15 to 20 
times because of scud alerts.  The veteran stated that he 
witnessed a scud missile explode and that a scud missile had 
landed in the camp that was about a mile away.  He stated he 
felt that there could have been mixed chemicals that he was 
exposed to at those times.  The veteran stated he was an 
ambulance litter carrier and saw burn victims from the scud 
attack.  He stated he had chronic fatigue, which affected his 
ability to work.  He stated he had muscle spasms during the 
day, where his muscles would tighten up.  The veteran 
reported that he did not develop the muscle spasms until 
right after returning from the Persian Gulf.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records from both periods of 
service and his reserves service have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the November 1994, July 1996, January 1997, 
and October 1998 rating decisions, the December 1996 and 
October 1998 statements of the case, and the October 1998 
supplemental statement of the case, the RO informed the 
veteran of the evidence necessary to establish service 
connection for the various disabilities.  In the statements 
of the case, the RO also included the pertinent regulations 
that applied to the veteran's claims for service connection, 
including service connection for disabilities as a result of 
undiagnosed illness.  Also, in a February 1996 letter to the 
veteran, the RO informed him of the specific information 
needed to substantiate a claim for service connection for 
post-traumatic stress disorder.  Correspondence copies of 
these determinations were mailed to the veteran's accredited 
representative, the Disabled American Veterans.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).  

Additionally, the veteran reported having received treatment 
from private physicians at Kaiser.  The record reflects that 
the RO sent out letters to the specific private physicians, 
who worked for Kaiser, and received the treatment reports, 
which have been associated with the claims file.  The veteran 
also reported having received treatment at VA, including the 
Vet Center.  The record reflects that the RO has obtained the 
veteran's treatment reports from both VA and the Vet Center 
and associated them with the claims file.  The veteran has 
not alleged that there are any additional medical records 
related to treatment for the disabilities for which he seeks 
service connection and in fact, at the May 2000 Board 
hearing, he stated that VA had all of his medical records.  
Finally, in accordance with its duty to assist, the RO had 
the veteran undergo numerous VA examinations related to his 
claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

Service connection for arthritis may be granted if manifest 
to a compensable degree within one year of separation from 
service and if the veteran has served for 90 days or more 
during a period of war.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (2001).  

Generally, veterans are presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. § 
1111 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2001).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions," id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (2001); Crowe v. Brown, 7 Vet. 
App. 238 (1994).  Clear and unmistakable evidence is required 
to rebut the presumption of aggravation in service where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (1999); see Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991) (in the case of 
aggravation, the government must point to a specific finding 
that the increase in disability was due to the natural 
progression of the disease).  "Flare-ups" of a preexisting 
condition do not constitute aggravation if there is no 
increase in severity of underlying disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

The chronicity provision of 38 C.F.R. § 3.303(b) (2001) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. §§ 501(a), 
1117; 38 C.F.R. § 3.317(a)(1) (2001).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id. at (a)(3).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  Id. at (b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).

The Board notes that the applicable rating criteria for 
service connection for post-traumatic stress disorder, 38 
C.F.R. § 3.304(f), were amended on June 18, 1999, and made 
effective to March 7, 1997, which is during the appeal 
process.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f) (1999), now 38 C.F.R. 
§ 2000).  Although the new regulation purports to essentially 
restate the three essential elements previously in effect, 
the timing of this change in the regulations requires the 
Board to first consider whether the amended regulation is 
more favorable to the veteran than the prior regulation, and, 
if so, the Board must apply the more favorable regulation.  
VAOPGCPREC 11-97; Karnas, 1 Vet. App. 308.  In this case, the 
Board finds that the change to the regulation as it pertains 
to this case is not so significant that the Board is unable 
to proceed.  As there is no essential substantive change 
affecting this case, neither the old nor the new provisions 
are more liberal as affects this claim.

Under the old regulations, service connection for post-
traumatic stress disorder required (i) a current, clear 
medical diagnosis of post-traumatic stress disorder (presumed 
to include the adequacy of the post-traumatic stress disorder 
symptomatology and the sufficiency of a claimed in-service 
stressor); (ii) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (iii) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (1996).  Under the new regulations, service 
connection for post-traumatic stress disorder requires 
(i) medical evidence diagnosing post-traumatic stress 
disorder, (ii) medical evidence establishing a link between 
current symptoms and an in-service stressor, and 
(iii) credible supporting evidence that the claimed in-
service stressor occurred.  See 64 Fed. Reg. 32807-32808 
(June 18, 1999); 38 C.F.R. § 3.304(f) (1999), (2000).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.; see 38 U.S.C.A. § 1154(b) (West 1991).

"Engaged in combat" requires that a veteran have 
participated in an event constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  However, the issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis based on the facts of each case.  Any evidence which is 
probative of the issue of whether a veteran engaged in combat 
may be used by a veteran to support a veteran's assertion 
that he was engaged in combat.  

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99 (Oct. 1999); see 38 U.S.C.A. § 1154(b); Gaines v. West, 
11 Vet. App. 353, 359 (1998).

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that § 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, the record must contain 
corroborating evidence that the in-service stressor occurred.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Board notes that the veteran has attributed the 
disabilities for which he seeks service connection to his 
period of service in the Persian Gulf (except his one 
allegation of a stressor as to his first period of service 
related to his claim for post-traumatic stress disorder, 
which the Board will address in its analysis of that claim).


A.  Dermatological disability

1.  Undiagnosed illness

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a dermatological 
disorder, diagnosed as lichen planus, as being due to an 
undiagnosed illness.  The reasons for this determination 
follow.

The veteran has shown objective manifestations of lichen 
planus and that such symptoms have become manifest to a 
compensable degree prior to December 31, 2001.  However, the 
veteran's claim fails because in order for service connection 
to be warranted for a disability that is due to an 
undiagnosed illness, the claimant must bring forth evidence 
of a "chronic disability resulting from an undiagnosed 
illness," which cannot be attributed to any known clinical 
diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Here, the symptoms related to the veteran's dermatological 
disorder have been attributed to lichen planus.  Therefore, 
service connection for such disability cannot be granted on 
the basis of being due to an undiagnosed illness.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Accordingly, the 
appropriate disposition as to this claim must be a denial 
based on the lack of legal merit.  Neumann, 14 Vet. App. at 
23 (Court noted that because the veteran's symptoms had been 
attributable to a known clinical diagnosis, 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 were not for application and 
therefore held that the Board properly denied as legally 
insufficient the veteran's claim for service connection for 
cubital tunnel syndrome).

Although the veteran has claimed that he developed the lichen 
planus as a result of an undiagnosed illness, he does not 
have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving a 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 4 Vet. App. 492, 494 (1992).

2.  Incurred in or aggravated by service

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for lichen planus.  The 
service medical records show no findings or diagnosis of a 
dermatological disorder during the veteran's service in the 
Persian Gulf.  There is no separation examination, and the 
first showing of any skin problems is in July 1992, when an 
examiner noted that the veteran had scars on his skin.  Even 
accepting the veteran's assertion that he developed his skin 
disorder three months following his discharge from service, 
that does not establish that lichen planus was incurred in 
service.  Lichen planus is not a chronic disease, which would 
allow for presumptive service connection.  However, it must 
be noted that the veteran did not serve for 90 days during 
his period of service, which would not entitle him to 
presumptive service connection for a chronic disease. 

No medical professional has attributed the veteran's 
diagnosis of lichen planus to his service.  Therefore, the 
Board finds no basis to grant service connection for such 
disability.  Although the veteran has claimed that he 
developed lichen planus as a result of his service in the 
Persian Gulf, he does not have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving a medical diagnosis or medical 
etiology.  See Espiritu, 4 Vet. App. at 494.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a dermatological disorder, diagnosed 
as lichen planus, as having been incurred in or aggravated by 
service, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

B.  Periodontal disease

1.  Undiagnosed illness

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for periodontal disease as 
being due to an undiagnosed illness.  First, the veteran had 
such disease prior to his entrance into service in January 
1991.  The medical records which pre-date his Persian Gulf 
service show that the veteran had a history of poor oral 
hygiene and was activated to active duty with a diagnosis of 
periodontal disease.  Additionally, the diagnosis of 
periodontal disease is a known, clinical diagnosis, and 
therefore, service connection cannot be granted for this 
disease based upon an undiagnosed illness.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  The Board finds that there is 
nothing in the record that would provide a basis to grant 
service connection based upon aggravation as a result of 
undiagnosed illness.  The Board finds that the appropriate 
disposition as to this claim must be a denial based on the 
lack of legal merit.  Neumann, 14 Vet. App. at 23.

Although the veteran has claimed that the periodontal disease 
worsened as a result of undiagnosed illness, he does not have 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving a 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 4 Vet. App. 492, 494 (1992).

2.  Aggravated by service

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for periodontal disease as 
being aggravated by service.  The Board notes that the 
veteran has not alleged that periodontal disease was incurred 
during his service in the Persian Gulf; rather, he asserts 
that such disease was aggravated during his 1991 service.

The Board agrees with the veteran and finds that periodontal 
disease preexisted service, as the December 1990 treatment 
record showed a diagnosis of moderate periodontitis.  Thus, 
the veteran was not entitled to the presumption of soundness 
at the time he entered service in January 1991.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

As stated above, once a condition is properly found to have 
been preexisting, the presumption of aggravation provides 
that a preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  However, here, that presumption would 
not be applicable, as there is no evidence in the record that 
establishes that the veteran's periodontal disease worsened 
during his period of service in the Persian Gulf.  Although 
he was referred to a periodontist in March 1991, clinical 
findings were not entered at that time, and the Board will 
not construe a referral as being evidence that an increase in 
the disability occurred during his two-month tour of duty.  
See id.; see also Beverly v. Brown, 9 Vet. App. 402, 405 
(1996) (presumption of aggravation is applicable only if the 
preservice disability underwent an increase in severity 
during service).  Additionally, the evidence in the record 
that pre-dates the veteran's service in 1991 shows that the 
veteran's oral hygiene was minimal.  In various reports of 
medical examination, the examiner noted that the veteran had 
carious teeth, needed a prosthesis, and needed emergency 
work.  Therefore, due to the lack of evidence that increase 
in the disability occurred during service, VA is not required 
to rebut the presumption of aggravation by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).

Although the veteran has asserted that his periodontal 
disease worsened during his service in the Persian Gulf, it 
has not been shown that he possesses the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  See Espiritu, 4 Vet. App. at 494.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for periodontal disease, as having been 
aggravated by service, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.


C.  Degenerative joint disease of the spine and joint pain 
and muscle spasms

The Board notes that the veteran has been granted service 
connection for degenerative joint disease of the right knee, 
and thus the veteran's complaints of knee pain are not part 
of the disability for which he seeks service connection.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for degenerative joint 
disease of the thoracic and lumbar spine, also claimed as a 
disability manifested by bone/joint pain with muscle spasms 
both as having been incurred in or aggravated by service and 
as being due to an undiagnosed illness.  The reasons for this 
determination follow.

As to the specific finding of degenerative joint disease of 
the spine, the veteran has shown objective manifestations of 
degenerative joint disease and that such symptoms have become 
manifest to a compensable degree prior to December 31, 2001.  
However, the veteran's claim fails because in order for 
service connection to be warranted for a disability that is 
due to an undiagnosed illness, the claimant must bring forth 
evidence of a "chronic disability resulting from an 
undiagnosed illness," which cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  This same analysis applies to the veteran's 
allegations of right and left wrist joint pain.  The record 
shows diagnoses of tendonitis in both wrists, which is a 
known clinical diagnosis.  See id.

Thus, the symptoms related to the veteran's back pain and 
left and right wrist pain have been attributed to 
degenerative joint disease and tendonitis, respectively.  
Therefore, service connection for such disabilities cannot be 
granted on the basis of being due to an undiagnosed illness.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The appropriate 
disposition as to this claim must be a denial based on the 
lack of legal merit.  Neumann, 14 Vet. App. at 23 (Court 
noted that because the veteran's symptoms had been 
attributable to known clinical diagnoses, 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 were not for application and therefore 
held that the Board properly denied as legally insufficient 
the veteran's claim for service connection for cubital tunnel 
syndrome).

As to whether degenerative joint disease was incurred in or 
aggravated by the veteran's service in the Persian Gulf, 
there is no competent evidence that attributes the diagnosis 
of arthritis to the veteran's service.  The evidence of 
record shows that the veteran sustained back injuries in the 
1980s, prior to his service in the Persian Gulf.  The 
diagnosis of arthritis came more than one year following the 
veteran's discharge; however, regardless of such, the veteran 
did not serve 90 days in the Persian Gulf and would not be 
entitled to the presumptive one-year period for arthritis.  
Additionally, with the diagnoses of tendonitis in the right 
and left hands, there is evidence against the veteran's claim 
that he incurred such in service.  When the examiners entered 
diagnoses of tendonitis in the right and left hands, they 
noted that it was the result of "overuse" of his wrists 
while sorting mail in his job.  This would not establish that 
the tendonitis was incurred during the veteran's Persian Gulf 
service.

As to the veteran's complaints of generalized joint pain, he 
has made continuous complaints of joint pain and muscle 
spasms when being treated by physicians; however, no medical 
professional has substantiated his assertions with clinical 
findings.  The Board is aware that examiners have entered 
diagnoses of muscle spasms and joint pain; however, when such 
diagnoses were entered, there were no clinical findings 
reported by the examiner to substantiate the diagnoses.  
There is evidence that the veteran has left knee pain, but 
the evidence of record clearly establishes that the veteran 
had injured his left knee (which the veteran concedes) prior 
to his entrance into service in the Persian Gulf, which would 
not allow consideration that the knee pain was due to 
undiagnosed illness.  As to the left knee pain being incurred 
in or aggravated by service, no medical professional has 
attributed the veteran's knee pain to his Persian Gulf 
service.  

The Board finds that the veteran has not brought forth any 
objective evidence of joint pain in his various joints (other 
than the back, the right and left wrists, and right and left 
knees, which the Board has previously addressed as to why 
service connection cannot be granted based upon an 
undiagnosed illness, as well as upon having been incurred in 
or aggravated by service) or muscle spasms or any evidence of 
a diagnosis of a disability manifested by joint pain.  
Accordingly, without proof of one or more signs or symptoms 
of undiagnosed illness, here, joint pain and muscle spasms; 
proof of objective indications of a chronic disability; or 
proof that the chronic disability is the result of 
undiagnosed illness, the Board cannot find a basis to grant 
service connection for joint pain and muscle spasms.  Stated 
differently, because the evidence does not show that the 
veteran has joint pain and muscle spasms, the claim must be 
denied, whether attributed to undiagnosed illness or whether 
it was due to his Persian Gulf service.  See Brammer, 3 Vet. 
App. at 225 (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."); Rabideau, 
2 Vet. App. at 143-44 (1992).

Although the veteran has alleged he has joint pains and 
muscle spasms that he believes are a result of his service in 
the Persian Gulf, he does not have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving a medical diagnosis or medical 
etiology.  See Espiritu, 4 Vet. App. at 494.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a disability manifested by bone/joint 
pain with muscle spasms on any basis, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55.

D.  Fibromyalgia

1.  Undiagnosed illness

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for fibromyalgia with sleep 
disturbance and fatigue as being due to an undiagnosed 
illness.  

The Board notes that the veteran has claimed fatigue; 
however, that has not been substantiated by clinical findings 
in the record.  Regardless, as to fibromyalgia being due to 
an undiagnosed illness, his claim fails because it has been 
attributed to a known clinical diagnosis.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  Therefore, service connection for 
such disability cannot be granted on the basis of being due 
to an undiagnosed illness.  See id.  The appropriate 
disposition as to this claim must be a denial based on the 
lack of legal merit.  Neumann, 14 Vet. App. at 23.

Although the veteran has claimed that the fibromyalgia is a 
result of undiagnosed illness, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving a medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 
4 Vet. App. 492, 494 (1992).

2.  Incurred in or aggravated by service

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for fibromyalgia as having 
been incurred in or aggravated by service.  Although the 
veteran has brought forth evidence of a diagnosis of 
fibromyalgia, there are no clinical findings to support the 
diagnosis.  The diagnosis was clearly based upon the 
veteran's history of feeling fatigued.  Problems with chronic 
fatigue are not documented either by competent statements 
from lay persons describing their observations of the 
veteran, nor by a statement from a medical professional 
documenting such a claim.

Regardless, there is no competent evidence that attributes 
the diagnosis of fibromyalgia to the veteran's service.  He 
did not complain of fatigue until years following the 
veteran's discharge from his Persian Gulf service.  Thus, 
service connection for fibromyalgia as being incurred in or 
aggravated by service is not warranted.

Although the veteran has alleged he has fibromyalgia, which 
is the result of his service in the Persian Gulf, he does not 
have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving a 
medical diagnosis or medical etiology.  See Espiritu, 4 Vet. 
App. at 494.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for fibromyalgia as having been incurred 
in or aggravated by service, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

E.  Post-traumatic stress disorder

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for post-traumatic stress 
disorder.  The Board finds the greater weight of the evidence 
to be against a diagnosis of post-traumatic stress disorder 
based upon an in-service stressor or stressors and that the 
greater weight of the evidence to be against a finding of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor(s).

The evidence in favor of a finding of post-traumatic stress 
disorder are the letters from the clinicians that were 
treating the veteran at the Vet Center.  They determined that 
the veteran had post-traumatic stress disorder and attributed 
it to his service in the Persian Gulf.  Other evidence in 
favor are the treatment records that show diagnoses of post-
traumatic stress disorder.  

The evidence against the veteran's claim are the May 1994 
treatment report from the Vet Center and the March 1996 and 
July 1997 VA psychiatric evaluation reports.  In the May 1994 
treatment report, the clinician stated that she did not see 
evidence of full-blown post-traumatic stress disorder.  In 
the March 1996 evaluation report, the examiner stated that he 
was unable to establish that the veteran had post-traumatic 
stress disorder, as his stressors did not meet the 
requirements of a traumatic event as described by DSM-3R.  In 
the July 1997 evaluation report, the examiner stated that 
there was no evidence of a clear stressor from the veteran's 
Persian Gulf history and did not enter a diagnosis of post-
traumatic stress disorder.

In considering the evidence that supports the veteran's claim 
for service connection for post-traumatic stress disorder, 
the Board notes that the clinicians at the Vet Center who 
entered a diagnosis of post-traumatic stress disorder are 
social workers.  The VA examiners, who conducted the 1996 and 
1997 psychiatric evaluations and determined that the veteran 
did not have post-traumatic stress disorder, are medical 
doctors, who have gone through medical school.  The Board 
finds that their opinions are more probative than the Vet 
Center clinicians, as they have more medical training with 
psychiatric disorders than socials workers do.  Further, the 
clinicians, in their letters, barely supported the diagnosis 
of post-traumatic stress disorder with a description of the 
stressors.  The United States Court of Appeals for Veterans 
Claims (the Court) has held that where a physician has given 
no supporting evidence for his or her conclusion, such is of 
limited probative value.  Bloom v. West, 12 Vet. App. 185 
(1999).  Additionally, the Court has also held that the 
weight of a medical opinion is diminished where that opinion 
is based on an examination of limited scope, or where the 
basis for the opinion is not stated.  See Reonal v. Brown, 5 
Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  This same 
analysis is applicable to the treatment records wherein 
examiners entered a diagnosis of post-traumatic stress 
disorder without any report of stressors by the veteran.  The 
stressors that the veteran reported to the Vet Center 
clinicians are essentially the same ones that he reported to 
the VA examiners, which stressors the medical examiners 
determined would not qualify as a stressor or stressors for a 
diagnosis of post-traumatic stress disorder.  Additionally, 
the veteran admitted that he never engaged in true combat.

Thus, the Board finds that the findings made by the Vet 
Center clinicians have less probative value than the findings 
made by medical professionals.  The VA physicians made 
specific findings as to why they felt that a diagnosis of 
post-traumatic stress disorder was not warranted.

The Board notes also that further supporting its 
determination that service connection for post-traumatic 
stress disorder is not warranted based upon the lack of a 
diagnosis of post-traumatic stress disorder, is the fact that 
the stressors that the veteran has alleged occurred have not 
been corroborated.  A review of the evidence of record 
reveals no supporting lay statements from the veteran's 
fellow unit members or others who may have witnessed or 
participated in the alleged events.  A non-combat veteran's 
lay testimony regarding in-service stressors is insufficient 
to establish the occurrence of the stressor or stressors and 
must be corroborated by credible supporting evidence that the 
claimed stressors actually occurred.  Cohen, 10 Vet. App. 128 
(citing Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  The 
Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 396.  Thus, the Vet Center 
clinicians's findings that the veteran has post-traumatic 
stress disorder based upon the stressors he reported would 
not provide corroboration.  The evidentiary record in this 
case clearly shows that a properly supported diagnosis of 
post-traumatic stress disorder has not been substantiated, 
and there is no evidence that the veteran served in combat or 
was exposed to life-threatening situations on isolated 
occasions.  As stated above, the veteran admitted that he did 
not engage in combat.

The Board finds that the evidence against the veteran's claim 
for service connection for post-traumatic stress disorder 
outweighs the evidence that supports the veteran's claim.  
Again, all the diagnoses of post-traumatic stress disorder 
are based upon reported in-service stressors, which have not 
been corroborated.  Those examiners who determined that the 
veteran did not have post-traumatic stress disorder had 
considered the veteran's report of in-service stressors, and 
determined that the veteran did not have post-traumatic 
stress disorder based upon those in-service stressors.  The 
Board accords the determinations that the veteran does not 
have post-traumatic stress disorder (due to in-service 
stressors) more probative value than the treatment reports 
and letters wherein the examiners and/or clinicians entered 
diagnoses of post-traumatic stress disorder without reporting 
the stressor or stressors upon which the diagnosis was based.  
The Board is not bound to accept medical opinions which are 
based on a history supplied by the veteran, where that 
history is unsupported or based on inaccurate factual 
premises.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  
For these reasons, the Board determined that the veteran does 
not have post-traumatic stress disorder based upon his 
service in Vietnam.

The Court has held that it is not error for the Board to 
favor the opinion of one competent medical report over that 
of another, provided that the Board gives an adequate 
statement of reasons and bases.  Owens v. Brown, 7 Vet. 
App. 429 (1995).  Moreover, the Board is not required to 
accept a physician's diagnosis "[j]ust because a physician 
or other health care professional accepted the appellant's 
description of his [wartime] experiences as credible and 
diagnosed the veteran as suffering from [post-traumatic 
stress disorder]."  West v. Brown, 7 Vet. App. 70, 77 (1994) 
quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
Here, the Board finds the March 1996 and July 1997 VA 
psychiatric evaluation reports wherein the examiners stated 
the veteran did not meet the criteria for a diagnosis of 
post-traumatic stress disorder are far more probative than 
the reports by examiners and/or clinicians who entered 
diagnoses of post-traumatic stress disorder without any basis 
for the diagnosis, except history reported by the veteran.  
The Board finds that a diagnosis based upon history solely 
provided by the veteran has little to no probative value.  

In conclusion, the Board has determined that there is no 
supporting evidence that the claimed in-service stressors 
actually occurred.  West v. Brown, 7 Vet. App. 70, 79-80 
(1994).  Thus, there is no diagnosis of post-traumatic stress 
disorder shown to be related to recognized military 
stressors.  Although the veteran has alleged that he has 
post-traumatic stress disorder related to his service in 
Vietnam, he is not competent to make a such a diagnosis, as 
that requires a medical opinion.  Espiritu, 2 Vet. App. at 
494.

The Board notes that at the January 1997 RO hearing, the 
veteran testified that he had one stressor during his first 
period of service.  There has been no diagnosis of post-
traumatic stress disorder attributed to his first period of 
service, and the Board finds that a grant of service 
connection for post-traumatic stress disorder based upon his 
first period of service is not warranted.  Also, the veteran 
has consistently claimed that his post-traumatic stress 
disorder is related to his Persian Gulf service and finds 
that his testimony at the January 1997 personal hearing to be 
inconsistent with the record and accords his testimony little 
probative value.  It was clear from the transcript that the 
veteran's representative was surprised by his allegation that 
he had a stressor during his first period of service.  

In light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit of the 
doubt standard can be applied; the preponderance of the 
evidence is against the claim of service connection for post-
traumatic stress disorder and the veteran's appeal is denied, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55. 




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a dermatological 
disability, diagnosed as lichen planus, also claimed as a 
disability manifested by skin lesions, rashes, and/or fungus, 
to include due to an undiagnosed illness is denied.

Entitlement to service connection for periodontal disease, 
also claimed as a disability manifested by gum infections, to 
include due to an undiagnosed illness is denied.

Entitlement to service connection for degenerative joint 
disease of the thoracic and lumbar spine, also claimed as a 
disability manifested by bone/joint pain, with muscle spasms, 
to include due to an undiagnosed illness is denied.

Entitlement to service connection for fibromyalgia, with 
sleep disturbances and fatigue, to include due to an 
undiagnosed illness is denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

